DETAILED ACTION

This communication is responsive to the application filed on 02/14/2020.
Claims 1-20 are pending in this application. This action is made non-final.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed in file. 

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:
 	The claims recite the limitation "the display data generator".  There is insufficient antecedent basis for this limitation in the claim. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne et al. (US Patent 6,313,853, hereinafter Lamontagne) in view of Feldman et al. (US 2013/0219295, hereinafter Feldman).
 	Re claims 1 and 19-20, Lamontagne teaches a remote display device, comprising: processing circuitry configured to: 
 	display a display screen (fig. 3a, displaying data), 
	transmit the plurality of display data generated by a display data generator to a plurality of terminal devices, respectively (fig. 3 and numerals 352, 357, 362, 367, a user moves data 305 in the direction of arrow 352 using a gesture motion with either a human finger or a pen input device. This gesture motion causes data 305 to glide into message zone 350 wherein processor 140 implements the messaging function. GUI 300 can be configured to execute one or more functions corresponding to a reactive zone (e.g., message reactive zone 350) when data 305 touches, overlaps, or is within a predetermined proximity of the reactive zone), and 

	Lamontagne teaches that user can manipulate different content based on user selection (fig. 3a, numerals 310, 320, 330, 340 and numerals 352, 357, 362, 367, GUI 300 operates on display 170 of user interface pad 160 and allows a user to view and manipulate a plurality of data 305. Data 305 may be an electronic textual document, such as patient information or notes, or a graphic image, such as an x-ray or a visual image of a patient injury. Data 305 can be retrieved from memory 150, network 180, database 190, or can be generated by the user using one or more of a file icon 310, schedule icon 320, prescription icon 330, and notepad icon 340) but Lamontagne does not explicitly teach generate a plurality of display data corresponding to mutually different display areas, each being a part of the display screen. However, it is taught by Feldman (figs. 10-12 and [0119], the table display 14 may be divided in to multiple sections, e.g., screen sections 14-1 to 14-4. Each section 14-1 to 14-4 can be operated differently, i.e., separately and independently, by different users. Each user can select an application. Examples of applications include web browser (FIG. 12); virtual keyboard (FIG. 13); annotation applications (FIG. 10D); whiteboard applications; share laptop applications).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Feldman’s content into Lamontagne’s invention because it would 
 	Re claim 3, the rejection of claim 1 is incorporated. Lamontagne teaches wherein the corresponding display areas of the plurality of display data do not overlap with each other (figs. 3a-b and numerals 357, the user makes a gesture motion across display 170 on its surface in the direction of arrow 357 using an input device. The gesture motion of the user from position "1" to position "2" causes data 305 to glide towards share reactive zone 355, as shown in FIG. 3d. When data 305 glides into share reactive zone 355, processor 140 implements the "send to shared space" function). 
	Re claim 8, the rejection of claim 1 is incorporated. Lamontagne does not teach wherein the processing circuitry displays information on the plurality of users who use the respective terminal devices on the display screen. However, it is taught by (fig. 10B and [0119]-[0120], the table display 14 may be divided in to multiple sections, e.g., screen sections 14-1 to 14-4. Each section 14-1 to 14-4 can be operated differently, i.e., separately and independently, by different users).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Feldman’s content into Lamontagne’s invention because it would provide user an enhanced graphical user interface wherein plurality of information can be displayed for each user.
 	Re claim 9, the rejection of claim 8 is incorporated. Lamontagne teaches wherein the processing circuitry transmits user display data including the information on the plurality of users to each of the plurality of terminal devices (fig. 3a and numerals 352, 357, 362, and 367, This gesture motion causes data 305 to glide into message zone 350 wherein processor 140 implements the messaging function. GUI 300 can be configured to execute one or more functions corresponding to a reactive zone (e.g., message reactive zone 350) when data 305 touches, overlaps, or is within a predetermined proximity of the reactive zone). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne in view of Feldman and further in view of Komine et al. (US 2010/0083136, hereinafter Komine).
 	Re claim 11, the rejection of claim 1 is incorporated. Lamontagne does not explicitly teach wherein the display data is image data obtained by copying a part of the display screen. However, it is taught by Komine (fig. 6 and [0028], the screen output section 210 sends a copy of at least part of a document stored in the master storage section 200 to each of the user terminals 110 to output an editing screen including the copy (S300). The screen output section 210 also sends a selection screen to the owner terminal 100 to allow the owner to input a selection instruction, and outputs the selection screen on the owner terminal 100). 

 	
Allowable Subject Matter
Claims 2, 4-7, 10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN H VU/Primary Examiner, Art Unit 2177